DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3, 5, 7-16, 19-21, and 23-28 are allowed.
In regards to the prior art of record, the claims differ from the prior art of record Hermerding, He, or Abe US 6674623 either singularly or in combination because they fail to anticipate or render obvious “a lookup table to store a temperature value which is a thermal divergence temperature, wherein the thermal divergence temperature is a temperature at which continued application of supply power causes a runaway temperature condition; and a hardware comparator circuit to compare the first temperature of the processing core with the stored temperature value,” in combination with all other limitations in the claim as claimed and defined by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Per the Patent and appeal board decision on, 04/02/2021, the previous rejection did not sufficiently explain why one of ordinary skill of the art would modify Hermerding’s integrated circuit with He’s runaway temperature thus the previous rejections are withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090262468 A1 TEMPERATURE PROTECTION CIRCUIT, POWER SUPPLY, AND ELECTRONIC DEVICE and US 20030020132 A1 Methods and apparatus for controlling temperature-sensitive devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.J.B/Examiner, Art Unit 2865     
                                                                                                                                                                                                   
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865            
06/24/2021